DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Request for Continued Examination filed on 18 October 2021 and the Information Disclosure Statement filed on 9 June 2021 and 19 August 2022.
This office action is made Non Final. 
Claims 1, 11, and 16 have been amended.
Claims 1-5, and 8-22 are pending. Claims 1, 11, and 16 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/18/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/2021 and 8/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01 (o). Correction of the following is required: The term "computer readable medium" is not found to have proper antecedent basis in the specification, particularly the Detailed Description portion; however it is necessary to use this terminology in order to properly define the claim within the boundaries of statutory subject matter. Note that this is not a §112 rejection and cannot be overcome relying on what the specification would show a skilled artisan. A solution is to amend either the specification or claims so that the terminology matches. MPEP 608.01 (o) requires clear antecedent basis for claim terminology. This is necessary in order to insure certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 ©.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, and 8-22 remain rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication No. 20160308794) in further view of  Mulvey (US Publication No. 20040201607).  
	As per independent claim 1, Kim teaches a virtual input system (Abstract; [0008]) comprises:
obtaining user data from one or more data sources, the user data indicative of a personal communication style of a user (0066, discuss “In this case, the device 100 may analyze a context of a user and determine a recommended reply message based on the analyzed context. For example, when the message is received and the user is driving, the device 100 may display "I'm driving" as a recommended reply message” (paragraph [0066]), “The device 100 may also display a recommended reply message based on a reply message pre-transmitted by the user with respect to a message having the same sending intention as the received message. For example, when a message asking about a plan is received, and a reply message mostly sent by the user is a message meaning that the user is busy, the device 100 may display "I'm busy" as a recommended reply message upon receiving the message asking about a plan” (paragraph [0067]), “Upon determining at least one reply intention, the reply searcher 232 may obtain a recommended reply message corresponding to the at least one reply intention from the corpus database 236. In this case, the reply searcher 232 may determine whether a received message is formal and whether to be formal in a reply message based on a relationship between the user and a sender, and obtain different recommended reply messages based on formality” (paragraph [0100]), “For example, when the user has a habit of adding "babe" at the end of a sentence in messages exchanged with a sender, and a recommended reply message is "how about a movie?", the reply sentence generator 234 may change "how about a movie?" to "how about a movie, babe?"” (paragraph [0102]), which means receiving and analyzing a context of a user to determine recommended reply messages based on analyzed context of the user and a relationship between the user and the sender, which is similar or equivalent to obtaining user data from one or more data sources, the user data indicative of a personal communication style of a user);
generating a user communication model based, in part, on the user data  (0066, discuss “In this case, the device 100 may analyze a context of a user and determine a recommended reply message based on the analyzed context. For example, when the message is received and the user is driving, the device 100 may display "I'm driving" as a recommended reply message” (paragraph [0066]), “The device 100 may also display a recommended reply message based on a reply message pre-transmitted by the user with respect to a message having the same sending intention as the received message. For example, when a message asking about a plan is received, and a reply message mostly sent by the user is a message meaning that the user is busy, the device 100 may display "I'm busy" as a recommended reply message upon receiving the message asking about a plan” (paragraph [0067]),  which means generating a communication between the sender and the user based on the analyzed context of the user,  which is similar or equivalent to generating a user communication model based, in part, on the user data); 
obtaining data regarding a current communication context of a communication of the user (0066, discuss “In this case, the device 100 may analyze a context of a user and determine a recommended reply message based on the analyzed context. For example, when the message is received and the user is driving, the device 100 may display "I'm driving" as a recommended reply message” (paragraph [0066]), “The device 100 may also display a recommended reply message based on a reply message pre-transmitted by the user with respect to a message having the same sending intention as the received message. For example, when a message asking about a plan is received, and a reply message mostly sent by the user is a message meaning that the user is busy, the device 100 may display "I'm busy" as a recommended reply message upon receiving the message asking about a plan” (paragraph [0067]), which means receiving a message from a sender to the user regarding the current communication); 
the current communications context being determined based on at least one of: cultural context data or a current place in a conversation (FIG 21A-C; 0266-0275: discloses the use of reference time in determining a recommended response based on the place of the conversation. The user receives a message 2110 asking about the user’s location. The user sends a response. FIG 5 discloses the steps for performed in providing a recommended response to the user in regards to incoming message 2110. Within a set reference time, the user receives another message 2120 asking about a place to eat. The device determines messages 2110 and 2120 are associated with each other and determines recommend reply messages for the user that involves the user’s location and places to eat based on the user’s location.)
generating a plurality of sentences for use in the current communication context based, in part, on the user communication model and the data regarding the current communication context (Fig. 6A, show and discuss “Even if messages having the same sending intention are received, the user may transmit reply messages having different reply intentions according to a context of the user. For example, when a message asking whether the user is busy is received while the user is exercising, the user may transmit a reply message indicating that the user is not busy, whereas when a message asking whether the user is busy is received while the user is driving, the user may transmit a replay message indicating that the user is busy. Accordingly, the device 100 may display different recommended reply messages even when messages having the same sending intention are received, based on reply messages transmitted by the user according to a context of the user” (paragraph [0068]), “Upon determining at least one reply intention, the reply searcher 232 may obtain a recommended reply message corresponding to the at least one reply intention from the corpus database 236. In this case, the reply searcher 232 may determine whether a received message is formal and whether to be formal in a reply message based on a relationship between the user and a sender, and obtain different recommended reply messages based on formality” (paragraph [0100]), “For example, when the user has a habit of adding "babe" at the end of a sentence in messages exchanged with a sender, and a recommended reply message is "how about a movie?", the reply sentence generator 234 may change "how about a movie?" to "how about a movie, babe?"” (paragraph [0102]), “Referring to FIG. 6A, the device 100 may receive a message 610 of "when do we meet?". Upon receiving the message 610, the device 100 may display the message 610, a menu 620 for selecting a date and a time, and at least one recommended reply message 630” (paragraph [0150]), “Upon receiving the message 610, the device 100 may determine that a message type of the message 610 is a short-answer type based on an interrogative "when" indicating time and a punctuation mark "?" indicating an interrogative sentence, and determine that a category of the message 610 is a date and a time” (paragraph [0151]), “When it is determined that the message type is a short-answer type and the category is date and time, the device 100 may determine "I don't know" and "anytime is fine" as the recommended reply messages 630. "I don't know" and "anytime is fine" may be recommended reply messages pre-stored in the device 100 according to a case where a message type is a short-answer type and a category is a date or a time” (paragraph [0152]),  which means displaying recommended reply messages according to a context of the user and based on the relationship between the user and the sender, which is similar or equivalent to generating a plurality of sentences for use in the current communication context based, in part, on the user communication model and the data regarding the current communication context); and
causing the plurality of sentences to be provided to the user for use over the communication medium (Kim, Fig. 6A, show and discuss “Even if messages having the same sending intention are received, the user may transmit reply messages having different reply intentions according to a context of the user. For example, when a message asking whether the user is busy is received while the user is exercising, the user may transmit a reply message indicating that the user is not busy, whereas when a message asking whether the user is busy is received while the user is driving, the user may transmit a replay message indicating that the user is busy. Accordingly, the device 100 may display different recommended reply messages even when messages having the same sending intention are received, based on reply messages transmitted by the user according to a context of the user” (paragraph [0068]), “Upon determining at least one reply intention, the reply searcher 232 may obtain a recommended reply message corresponding to the at least one reply intention from the corpus database 236. In this case, the reply searcher 232 may determine whether a received message is formal and whether to be formal in a reply message based on a relationship between the user and a sender, and obtain different recommended reply messages based on formality” (paragraph [0100]), “For example, when the user has a habit of adding "babe" at the end of a sentence in messages exchanged with a sender, and a recommended reply message is "how about a movie?", the reply sentence generator 234 may change "how about a movie?" to "how about a movie, babe?"” (paragraph [0102]), “Referring to FIG. 6A, the device 100 may receive a message 610 of "when do we meet?". Upon receiving the message 610, the device 100 may display the message 610, a menu 620 for selecting a date and a time, and at least one recommended reply message 630” (paragraph [0150]), “Upon receiving the message 610, the device 100 may determine that a message type of the message 610 is a short-answer type based on an interrogative "when" indicating time and a punctuation mark "?" indicating an interrogative sentence, and determine that a category of the message 610 is a date and a time” (paragraph [0151]), “When it is determined that the message type is a short-answer type and the category is date and time, the device 100 may determine "I don't know" and "anytime is fine" as the recommended reply messages 630. "I don't know" and "anytime is fine" may be recommended reply messages pre-stored in the device 100 according to a case where a message type is a short-answer type and a category is a date or a time” (paragraph [0152]),  which means displaying recommended reply messages to the user over the user interface for selecting data to be included in a reply message to the question message (Abstract), which is similar or equivalent to causing the plurality of sentences to be provided to the user for use over the communication medium).
Furthermore, Kim discloses generating a syntax model for the user and using the syntax model when generating a reply message to a received message. Kim describes generating reply sentences in specific styles and also changing the style of a response by a user (0284: recommended reply messages may include a basic style, a friendly style, a cool style, and a user’s style) Kim also discloses that styles may be selected by the user (0288-0290). It is noted that while Kim does explicitly define the term “style”, examples of styles are given of adding an honorific form to sentences to indicate a formal style (0281), choosing specific words (Kim 0115, 0287) (changing “yes” to “yup’’), and adding emoticons at the end of sentences when that is a characteristic style of the user (Kim 0290). Kim discloses that different styles may be used for a reply message, such as the user’s style, a friendly style, a cool style, etc. (Kim 0284). In essence, a style is the “voice” of the writer, such as a friendly voice, a cool voice, or an informal voice.
Applicant’s Specification expressly discloses “voice” as an example of data used to formulate the syntax model (0053 of App. spec: “passive voice, active voice’). It is implicit in using a specific voice to reply to a message that not only word choice would be considered, but also the arrangement of the specific words in the sentence, such as structuring a sentence to add an emoticon at the end of it (Kim 0290). Table 5 of Kim (0096) gives examples of formal and informal replies to the same message which illustrate this point:
For a reply asking “who,” the informal reply can be “Who?” and the formal reply can be “Who are you?” Kim § 96, Table 5. In this example, the formal reply ends with “you,” which is a pronoun, while the informal style uses a different sentence structure that lacks the pronoun at the end, indicating informality in the user’s voice. For a reply asking a location, the informal reply can be “In XX,” while the formal reply can be “It is in XX.” (Table 5). In this example, the informal reply lacks the noun “it” at the sentence’s beginning and has a different sentence syntactical structure than the formal reply which uses a noun and verb at its beginning.
It is therefore reasonably understood by one of ordinary skill in the art that the use of style in Kim evokes a syntax model to formulate a reply. When a style is selected by a user, the reply message will employ different sentence structures depending upon the user’s choice of style/voice.” Kim discloses “determin|ing] by the morphologic/syntactic analyzer 214, a named entity, a sending intention, formality, and emotion of a sender, and determine a reply type.” Kim § 80. Thus, Kim determines the formality of a reply using a syntax analyzer, providing additional evidence that whether a reply is generated in a formal or informal voice reflects the syntax of it.
Therefore Kim’s disclosure about selecting a style and responding in the selected style, reasonably suggests to one of ordinary skill in the art, and makes obvious, utilizing a syntax model to generate the reply sentences by choosing sentence structures (Table 5) that reflect the specific writing style. 
Equating “style” with “syntax” is also consistent with Applicant’s disclosure which teaches that “communication model input data 110 can include information regarding or indicative of a specific style or pattern of communication, including information regarding grammar, syntax, vocabulary, and other info.” Spec. 34 (emphasis added). In other words, “style” includes “syntax.” Thus, Kim discloses generating a syntax model for the user and using the syntax model when generating a reply message to a received message.
Furthermore, Kim does not specifically teach generating a user communication model based, in part, on the user data, wherein generating the user communication model comprises: generating a diction model for the user.  In “generating a plurality of sentences” above, Kim does not specifically teach wherein generating the plurality of sentences comprises: for each sentence of the plurality of sentences, selecting a word for inclusion in the respective sentence using: the diction model of the user and the selecting a word for inclusion in the respective sentence using: the diction model of the user and the syntax model of the user

However, Mulvey teaches:
generating a user communication model based, in part, on the user data, wherein generating the user communication model comprises ([0022]-[0024], discuss a system for creating a personal context model ( [0016]) based on the user data):
generating a diction model for the user ([0022]-[0024], discuss the personal context model developed includes creating a personal language model that includes words and word sequences (diction model) that are relatively likely to be used by the particular user,); and
generating a plurality of sentences for use in the current communication context based, in part, on the user communication model and the data regarding the current communication context, wherein generating the plurality of sentences comprises ([0029]-[0030], discuss forming desired predictions of alphanumeric information for use in the current context information on the personal context model and user data regarding the current context information.0030: With each acceptance of a correct prediction, the user will be offered the next prediction. In this manner a user can conceivably complete an entire sentence or message without entering additional specific text. Thus, Mulvery generates sentences):
for each sentence of the plurality of sentences, selecting a word for inclusion in the respective sentence using: the diction model of the user and the syntax model of the user ([0029]-[0031], discuss for each alphanumeric information including an entire sentence or message ( [0030]), select a word for the alphanumeric information using the personal language model that includes words and word sequences (diction model) and correlations between the words and their usage of the user); and
In addition, Mulvey also teaches:
obtaining user data from one or more data sources, the user data indicative of a personal communication style of a user (Abstract, [0022]-[0024], [0028]-[0029], discuss receiving user data from user content materials or documents ( [0022]), the user data indicative of a personal context of a user);
obtaining data regarding a current communication context, the data comprising data regarding a communication medium ( [0028]-[0030], discuss obtaining user data regarding a current context information, the user data comprising data regarding a communication medium ( [0028])); and 
causing the plurality of sentences to be provided to the user for use over the communication medium  ([0028]-[0030], discuss presenting the prediction of alphanumeric information ( [0030]) over the communication medium ( [0028])).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having obtaining user data from one or more data sources, the user data indicative of a personal communication style of a user; generating a user communication model based, in part, on the user data, wherein generating the user communication model comprises: generating a diction model for the user; and generating a syntax model for the user; obtaining data regarding a current communication context, the data comprising data regarding a communication medium in “generating a plurality of sentences” above, wherein generating the plurality of sentences comprises: for each sentence of the plurality of sentences, selecting a word for inclusion in the respective sentence using: the diction model of the user and the syntax model of the user; and causing the plurality of sentences to be provided to the user for use over the communication medium as suggested by Mulvey into Kim’s system because both systems predict a user’s intended message or alphanumeric information based on a user context.  The combination would enable Kim’s system to generate a personal context model that correlates various examples of user context against a unique personal language model for the user as Mulvey suggested in the Abstract.

As per dependent Claim 2, Kim teaches wherein the plurality of sentences is a first plurality of sentences, and wherein the method further comprises: 
receiving a reword command (Figs. 22A-B & 23A-C, [0277]-[0290], show and discuss “Referring to FIG. 22A, the device 100 may display a recommended reply message. In this case, the device 100 may display a recommended reply message in an informal style.” ( [0277]), “The device 100 may also display a toggle button 2210 for changing a recommended reply message from a formal style to an informal style or vice versa” ( [0278]), “Referring to FIG. 22B, upon receiving a user input of selecting the toggle button 2210, the device 100 may change the recommended reply message from an informal style to a formal style” ( [0279]), which means receiving a user input of selecting the toggle button for changing recommended reply messages from a formal style to an informal style or from an informal style to a formal style);
responsive to receiving the reword command, generating a second plurality of sentences for use in the current communication context based, in part, on the user communication model and the data regarding the current communication context, wherein at least one of the second plurality of sentences is different from the sentences of the first plurality of sentences (Figs. 22A-B & 23A-C, paragraphs [0277]-[0290], show and discuss “Referring to FIG. 22A, the device 100 may display a recommended reply message. In this case, the device 100 may display a recommended reply message in an informal style.” ( [0277]), “The device 100 may also display a toggle button 2210 for changing a recommended reply message from a formal style to an informal style or vice versa” ( [0278]), “Referring to FIG. 22B, upon receiving a user input of selecting the toggle button 2210, the device 100 may change the recommended reply message from an informal style to a formal style” ( [0279]), “For example, the device 100 may store recommended reply messages both in formal styles and informal styles with respect to the same reply intention. Accordingly, the device 100 may delete a recommended reply message in a formal style and display a recommended reply message in an informal style according to the same reply intention (paragraph [0280]), which means in response to receiving the user input of selecting the toggle button, changing recommended reply messages from a formal style such as  "why do you ask?", "I'm working", "I'm a little busy", "is something wrong?", and "I don't know" (paragraph [0114]]) to an informal style such as “"wy?", "working", "bzzy", "sup?", and "dunno" (paragraph [0115]), or from an informal style to a formal style).
As per dependent claim 3, Kim discloses updating the user communication model based in part on the received reword command (Figs. 22A-B & 23A-C, [0277]-[0290], show and discuss “Referring to FIG. 22A, the device 100 may display a recommended reply message. In this case, the device 100 may display a recommended reply message in an informal style.” (paragraph [0277]), “The device 100 may also display a toggle button 2210 for changing a recommended reply message from a formal style to an informal style or vice versa” (paragraph [0278]), “Referring to FIG. 22B, upon receiving a user input of selecting the toggle button 2210, the device 100 may change the recommended reply message from an informal style to a formal style” (paragraph [0279]), “For example, the device 100 may store recommended reply messages both in formal styles and informal styles with respect to the same reply intention. Accordingly, the device 100 may delete a recommended reply message in a formal style and display a recommended reply message in an informal style according to the same reply intention (paragraph [0280])).
As per dependent claim 4, based on the rejection of Claim 1 and the rationale incorporated, Mulvey teaches further comprising:
receiving a selection of a word entry input selector ([0023], [0029], discuss in response to receiving a word input); and
responsive to receiving the selection of the word entry input selector, generating a first plurality of words, the first plurality of words matching a communication style of the user in the current communication context based on the user communication model ([0022]-[0024], [0028]-[0030], discuss in response to receiving the word input, generating a first alphanumeric information, the first alphanumeric information with respect to the current user context based on the personal context model); and
causing the first plurality of words to be provided to the user for individual selection and use over the communication medium ([0022]-[0024], [0028]-[0030], discuss in presenting predicted alphanumeric information to the user for acceptance over the communication medium ( [0028])).
As per dependent claim 5, based on the rejection of Claim 1 and the rationale incorporated, Mulvey teaches further comprising:
receiving a selection of a communication model other than a current communication model ([0025], discuss receiving a selection of a previously or modified personal context model other than a current personal context model); and
wherein generating the plurality of sentences for use in the current communication context is further based, in part, on the communication model other than the current communication model ([0025], [0030], discuss generating the alphanumeric information for use in the current user context is based on the previously or modified personal context model other than the current personal context model).

As per dependent Claim 8, Kim teaches wherein the one or more data sources comprise a data source selected from the group consisting of: language corpus data, social media data, communication history data, social media data, and user preferences (Kim, discuss “The corpus database 236 may store a reply intention corresponding to a sending intention. For example, the corpus database 236 may store affirmation, negation, and ignorance as reply intentions with respect to a yes-or-no question. The corpus database 236 may also store a suggestion intention or an advice intention based on data selected by a user, as a reply intention corresponding to a question asking what a sender and the user are going to do together, a time, a place, and a method (HOW_WILL_WE_DO_QUESTION)” (paragraph [0095]), “The corpus database 236 may store a recommended reply message corresponding to a reply intention. For example, referring to Table 5, "have a nice dinner", "hope you enjoy your dinner", and "bon appetite" according to a reply intention (HAVE_A_NICE_DINNER) of having a dinner” (paragraph [0096]), “For example, the device 100 may determine, as a recommendation, a downtown nearest to a location of the device 100 from among a plurality of pre-set downtowns. The device 100 may determine, as a recommendation, a place where the user and a sender met based on messages exchanged between the user and the sender or schedule information stored in the device 100. The device 100 may determine, as a recommendation, a place preferred by the user based on an age, a gender, a hobby, and a propensity of the user” (paragraph [0196], “Accordingly, the device 100 may determine a reply intention that is highly likely to be transmitted based on a current context of the user, based on a history of reply messages transmitted by the user with respect to one sending intention. In this case, the device 100 may determine a probability of transmitting a reply intention according to a current context based on a machine learning method” (paragraph [0366]).
As per dependent Claim 9, Kim teaches wherein the data regarding the current communication context comprises data indicating one or more of: a user’s location, calendar events of the user, a time of day, a communication target of the communication medium, a current activity of the user, and recent activity regarding the communication medium (Kim, discuss “The device 100 may further include a context framework 300. The context framework 300 may obtain a context of the user at a certain time. Examples of the context include a time, a day of week, a date, a schedule of the user, a location of the user, and an activity of the user, but are not limited thereto. For example, the context framework 300 may obtain a schedule of the user at a certain time based on the schedule stored in the device 100. The context framework 300 may also obtain a location of the user by using a location sensor (for example, a global positioning system (GPS)) included in the device 100. The context framework 300 may detect an activity of the user by using a position sensor or a motion sensor included in the device” (paragraph [0105]), which means the data regarding the communication comprise a context of the user at a certain time such as a time, a day of week, a data, a schedule of the user, and an activity of the user).
As per dependent Claim 10, Kim teaches wherein the communication medium comprises software that enables person to initiate or respond to data transfer (Kim, discuss “The device 100 may determine a selected recommended reply message as a reply message, and transmit the reply message to a device of a sender” (paragraph [0121]), “The microphone unit 150 may receive the user's voice or other sound and convert the user's voice or other sound to audio data. The controller 170 may use the user's voice for a phone call operation, or convert the user's voice to audio data and store the audio data in the memory 120” (paragraph [0482]), which is similar or equivalent to the communication medium comprises software that enables person to initiate or respond to data transfer).
As per independent Claim 11, Kim teaches:
A non-transitory computer-readable medium having computer-executable instructions stored thereon that, when executed by a processor (paragraph [0464], [0469], [0471]), 
receive a request for input to a communication medium (Kim, discuss “In this case, the device 100 may analyze a context of a user and determine a recommended reply message based on the analyzed context. For example, when the message is received and the user is driving, the device 100 may display "I'm driving" as a recommended reply message” (paragraph [0066]), “The device 100 may also display a recommended reply message based on a reply message pre-transmitted by the user with respect to a message having the same sending intention as the received message. For example, when a message asking about a plan is received, and a reply message mostly sent by the user is a message meaning that the user is busy, the device 100 may display "I'm busy" as a recommended reply message upon receiving the message asking about a plan” (paragraph [0067]), “Upon determining at least one reply intention, the reply searcher 232 may obtain a recommended reply message corresponding to the at least one reply intention from the corpus database 236. In this case, the reply searcher 232 may determine whether a received message is formal and whether to be formal in a reply message based on a relationship between the user and a sender, and obtain different recommended reply messages based on formality” (paragraph [0100]), “For example, when the user has a habit of adding "babe" at the end of a sentence in messages exchanged with a sender, and a recommended reply message is "how about a movie?", the reply sentence generator 234 may change "how about a movie?" to "how about a movie, babe?"” (paragraph [0102]), which receiving a message from a sender to a user requesting for a reply, which is similar or equivalent to receive a request for input to a communication medium);
obtain a communication context of a communication of the user, the communication context comprising data regarding the communication medium (Kim, discuss “In this case, the device 100 may analyze a context of a user and determine a recommended reply message based on the analyzed context. For example, when the message is received and the user is driving, the device 100 may display "I'm driving" as a recommended reply message” (paragraph [0066]), “The device 100 may also display a recommended reply message based on a reply message pre-transmitted by the user with respect to a message having the same sending intention as the received message. For example, when a message asking about a plan is received, and a reply message mostly sent by the user is a message meaning that the user is busy, the device 100 may display "I'm busy" as a recommended reply message upon receiving the message asking about a plan” (paragraph [0067]), which means obtain and analyze a context of a user to determine a recommended reply message based on the analyzed context regarding the communication with the sender);
the current communications context being determined based on at least one of: cultural context data or a current place in a conversation (FIG 21A-C; 0266-0275: discloses the use of reference time in determining a recommended response based on the place of the conversation. The user receives a message 2110 asking about the user’s location. The user sends a response. FIG 5 discloses the steps for performed in providing a recommended response to the user in regards to incoming message 2110. Within a set reference time, the user receives another message 2120 asking about a place to eat. The device determines messages 2110 and 2120 are associated with each other and determines recommend reply messages for the user that involves the user’s location and places to eat based on the user’s location.)
provide the communication context to a communication engine, the communication engine configured to emulate a communication style of a user (Kim, discuss “In this case, the device 100 may analyze a context of a user and determine a recommended reply message based on the analyzed context. For example, when the message is received and the user is driving, the device 100 may display "I'm driving" as a recommended reply message” (paragraph [0066]), “The device 100 may also display a recommended reply message based on a reply message pre-transmitted by the user with respect to a message having the same sending intention as the received message. For example, when a message asking about a plan is received, and a reply message mostly sent by the user is a message meaning that the user is busy, the device 100 may display "I'm busy" as a recommended reply message upon receiving the message asking about a plan” (paragraph [0067]), “Upon determining at least one reply intention, the reply searcher 232 may obtain a recommended reply message corresponding to the at least one reply intention from the corpus database 236. In this case, the reply searcher 232 may determine whether a received message is formal and whether to be formal in a reply message based on a relationship between the user and a sender, and obtain different recommended reply messages based on formality” (paragraph [0100]), “For example, when the user has a habit of adding "babe" at the end of a sentence in messages exchanged with a sender, and a recommended reply message is "how about a movie?", the reply sentence generator 234 may change "how about a movie?" to "how about a movie, babe?"” (paragraph [0102]), which means providing a communication between the sender and the user based on analyzed context of the user and a relationship between the user and the sender, which is similar or equivalent to provide the communication context to a communication engine, the communication engine configured to emulate a communication style of a user);
receive, from the communication engine, a plurality of sentences generated based on the communication context and the communication style of the user (Kim, Fig. 6A, show and discuss “Even if messages having the same sending intention are received, the user may transmit reply messages having different reply intentions according to a context of the user. For example, when a message asking whether the user is busy is received while the user is exercising, the user may transmit a reply message indicating that the user is not busy, whereas when a message asking whether the user is busy is received while the user is driving, the user may transmit a replay message indicating that the user is busy. Accordingly, the device 100 may display different recommended reply messages even when messages having the same sending intention are received, based on reply messages transmitted by the user according to a context of the user” (paragraph [0068]), “Upon determining at least one reply intention, the reply searcher 232 may obtain a recommended reply message corresponding to the at least one reply intention from the corpus database 236. In this case, the reply searcher 232 may determine whether a received message is formal and whether to be formal in a reply message based on a relationship between the user and a sender, and obtain different recommended reply messages based on formality” (paragraph [0100]), “For example, when the user has a habit of adding "babe" at the end of a sentence in messages exchanged with a sender, and a recommended reply message is "how about a movie?", the reply sentence generator 234 may change "how about a movie?" to "how about a movie, babe?"” (paragraph [0102]), “Referring to FIG. 6A, the device 100 may receive a message 610 of "when do we meet?". Upon receiving the message 610, the device 100 may display the message 610, a menu 620 for selecting a date and a time, and at least one recommended reply message 630” (paragraph [0150]), “Upon receiving the message 610, the device 100 may determine that a message type of the message 610 is a short-answer type based on an interrogative "when" indicating time and a punctuation mark "?" indicating an interrogative sentence, and determine that a category of the message 610 is a date and a time” (paragraph [0151]), “When it is determined that the message type is a short-answer type and the category is date and time, the device 100 may determine "I don't know" and "anytime is fine" as the recommended reply messages 630. "I don't know" and "anytime is fine" may be recommended reply messages pre-stored in the device 100 according to a case where a message type is a short-answer type and a category is a date or a time” (paragraph [0152]),  which means displaying recommended reply messages according to a context of the user and based on the relationship between the user and the sender, which is similar or equivalent to receive, from the communication engine, a plurality of sentences generated based on the communication context and the communication style of the user); and
make the plurality of sentences available for selection by the user at a user interface as the input to the communication medium (Kim, Fig. 6A, show and discuss “Even if messages having the same sending intention are received, the user may transmit reply messages having different reply intentions according to a context of the user. For example, when a message asking whether the user is busy is received while the user is exercising, the user may transmit a reply message indicating that the user is not busy, whereas when a message asking whether the user is busy is received while the user is driving, the user may transmit a replay message indicating that the user is busy. Accordingly, the device 100 may display different recommended reply messages even when messages having the same sending intention are received, based on reply messages transmitted by the user according to a context of the user” (paragraph [0068]), “Upon determining at least one reply intention, the reply searcher 232 may obtain a recommended reply message corresponding to the at least one reply intention from the corpus database 236. In this case, the reply searcher 232 may determine whether a received message is formal and whether to be formal in a reply message based on a relationship between the user and a sender, and obtain different recommended reply messages based on formality” (paragraph [0100]), “For example, when the user has a habit of adding "babe" at the end of a sentence in messages exchanged with a sender, and a recommended reply message is "how about a movie?", the reply sentence generator 234 may change "how about a movie?" to "how about a movie, babe?"” (paragraph [0102]), “Referring to FIG. 6A, the device 100 may receive a message 610 of "when do we meet?". Upon receiving the message 610, the device 100 may display the message 610, a menu 620 for selecting a date and a time, and at least one recommended reply message 630” (paragraph [0150]), “Upon receiving the message 610, the device 100 may determine that a message type of the message 610 is a short-answer type based on an interrogative "when" indicating time and a punctuation mark "?" indicating an interrogative sentence, and determine that a category of the message 610 is a date and a time” (paragraph [0151]), “When it is determined that the message type is a short-answer type and the category is date and time, the device 100 may determine "I don't know" and "anytime is fine" as the recommended reply messages 630. "I don't know" and "anytime is fine" may be recommended reply messages pre-stored in the device 100 according to a case where a message type is a short-answer type and a category is a date or a time” (paragraph [0152]),  which means displaying recommended reply messages to the user over the user interface for selecting data to be included in a reply message to the question message (Abstract)).
Furthermore, Kim discloses generating a syntax model for the user and using the syntax model when generating a reply message to a received message. Kim describes generating reply sentences in specific styles and also changing the style of a response by a user (0284: recommended reply messages may include a basic style, a friendly style, a cool style, and a user’s style) Kim also discloses that styles may be selected by the user (0288-0290). It is noted that while Kim does explicitly define the term “style”, examples of styles are given of adding an honorific form to sentences to indicate a formal style (0281), choosing specific words (Kim 0115, 0287) (changing “yes” to “yup’’), and adding emoticons at the end of sentences when that is a characteristic style of the user (Kim 0290). Kim discloses that different styles may be used for a reply message, such as the user’s style, a friendly style, a cool style, etc. (Kim 0284). In essence, a style is the “voice” of the writer, such as a friendly voice, a cool voice, or an informal voice.
Applicant’s Specification expressly discloses “voice” as an example of data used to formulate the syntax model (0053 of App. spec: “passive voice, active voice’). It is implicit in using a specific voice to reply to a message that not only word choice would be considered, but also the arrangement of the specific words in the sentence, such as structuring a sentence to add an emoticon at the end of it (Kim 0290). Table 5 of Kim (0096) gives examples of formal and informal replies to the same message which illustrate this point:
For a reply asking “who,” the informal reply can be “Who?” and the formal reply can be “Who are you?” Kim § 96, Table 5. In this example, the formal reply ends with “you,” which is a pronoun, while the informal style uses a different sentence structure that lacks the pronoun at the end, indicating informality in the user’s voice. For a reply asking a location, the informal reply can be “In XX,” while the formal reply can be “It is in XX.” (Table 5). In this example, the informal reply lacks the noun “it” at the sentence’s beginning and has a different sentence syntactical structure than the formal reply which uses a noun and verb at its beginning.
It is therefore reasonably understood by one of ordinary skill in the art that the use of style in Kim evokes a syntax model to formulate a reply. When a style is selected by a user, the reply message will employ different sentence structures depending upon the user’s choice of style/voice.” Kim discloses “determin[ing] by the morphologic/syntactic analyzer 214, a named entity, a sending intention, formality, and emotion of a sender, and determine a reply type.” Kim § 80. Thus, Kim determines the formality of a reply using a syntax analyzer, providing additional evidence that whether a reply is generated in a formal or informal voice reflects the syntax of it.
Therefore Kim’s disclosure about selecting a style and responding in the selected style, reasonably suggests to one of ordinary skill in the art, and makes obvious, utilizing a syntax model to generate the reply sentences by choosing sentence structures (Table 5) that reflect the specific writing style. 
Equating “style” with “syntax” is also consistent with Applicant’s disclosure which teaches that “communication model input data 110 can include information regarding or indicative of a specific style or pattern of communication, including information regarding grammar, syntax, vocabulary, and other info.” Spec. 34 (emphasis added). In other words, “style” includes “syntax.” Thus, Kim discloses generating a syntax model for the user and using the syntax model when generating a reply message to a received message.
In “provide the communication context to a communication engine” above, Kim does not specifically teach wherein emulating the communication style of the user includes selecting a word for inclusion in a sentence using a diction model of the user and a syntax model of the user.
However, Mulvey teaches:
provide the communication context to a communication engine, the communication engine configured to emulate a communication style of a user, wherein emulating the communication style of the user includes selecting a word for inclusion in a sentence using a diction model of the user and a syntax model of the user ([0022]-[0024], [0029]-[0031], discuss provide the context information to the adaptive input recognition and prediction engine (paragraph [0029]), the adaptive input recognition and prediction engine configured to predict alphanumeric information of a user by selecting a word to be included in the alphanumeric information using a personal language model that includes words and word sequences (diction model) and correlations between the words and their usage (syntax model) of the user).
In addition, Mulvey teaches:
receive a request for input to a communication medium ([0028]-[0029], discuss receive a request for input to a communication medium);
obtain a communication context, the communication context comprising data regarding the communication medium ( [0028]-[0029], discuss receive/obtain a communication context, the communication context comprising data regarding the communication medium);
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having receive a request for input to a communication medium; obtain a communication context, the communication context comprising data regarding the communication medium; and in “provide the communication context to a communication engine” above, wherein emulating the communication style of the user includes selecting a word for inclusion in a sentence using a diction model of the user and a syntax model of the user as suggested by Mulvey into Kim’s system because both systems predict a user’s intended message or alphanumeric information based on a user context.  The combination would enable Kim’s system to generate a personal context model that correlates various examples of user context against a unique personal language model for the user as Mulvey suggested in the Abstract.

As per dependent Claim 12, Kim teaches 
receive a selected sentence of the plurality of sentences (Kim, Figs. 30A-B, show and discuss “Referring to FIG. 30A, the device 100 may receive a message "want to drink some coffee later at 3:00?" (paragraph [0338]), “Upon receiving a user input of checking the message, the device 100 may display, as first recommended reply messages 3010, "yes, let's meet at 3:00", "coffee sounds good", "I don't have time", and "I'll call you later". Also, upon receiving a user input of checking the message, the device 100 may determine a context of the user. For example, the device 100 may determine, as contexts of the user, exercising as an activity, Empire State Building as a place, and study at 3:00 as a schedule” (paragraph [[0339]),” Referring to FIG. 30B, the device 100 may receive user inputs of selecting one of the first recommended reply messages 3010 and selecting at least one of the contexts 3020” (paragraph [0341]), which means receive user inputs of selecting one of the first recommended reply messages);
receive a send command (Kim, Figs. 30A-B, show and discuss “Referring to FIG. 30A, the device 100 may receive a message "want to drink some coffee later at 3:00?" (paragraph [0338]), “Upon receiving a user input of checking the message, the device 100 may display, as first recommended reply messages 3010, "yes, let's meet at 3:00", "coffee sounds good", "I don't have time", and "I'll call you later". Also, upon receiving a user input of checking the message, the device 100 may determine a context of the user. For example, the device 100 may determine, as contexts of the user, exercising as an activity, Empire State Building as a place, and study at 3:00 as a schedule” (paragraph [[0339]),” Referring to FIG. 30B, the device 100 may receive user inputs of selecting one of the first recommended reply messages 3010 and selecting at least one of the contexts 3020” (paragraph [0341]), “The device 100 may display a send button 3040 for transmitting the second recommended reply message 3030, and upon receiving a user input of selecting the send button 3040, transmit the second recommended reply message 3030” (paragraph [0343])); and
provide the selected sentence as the input to the communication medium (Figs. 30A-B, show and discuss “Referring to FIG. 30A, the device 100 may receive a message "want to drink some coffee later at 3:00?" (paragraph [0338]), “Upon receiving a user input of checking the message, the device 100 may display, as first recommended reply messages 3010, "yes, let's meet at 3:00", "coffee sounds good", "I don't have time", and "I'll call you later". Also, upon receiving a user input of checking the message, the device 100 may determine a context of the user. For example, the device 100 may determine, as contexts of the user, exercising as an activity, Empire State Building as a place, and study at 3:00 as a schedule” (paragraph [[0339]),” Referring to FIG. 30B, the device 100 may receive user inputs of selecting one of the first recommended reply messages 3010 and selecting at least one of the contexts 3020” (paragraph [0341]), “The device 100 may display a send button 3040 for transmitting the second recommended reply message 3030, and upon receiving a user input of selecting the send button 3040, transmit the second recommended reply message 3030” (paragraph [0343])).
As per dependent Claim 13, Kim teaches wherein the plurality of sentences is a first plurality of sentences, and wherein the instructions further comprise instructions that when executed by the processor cause the processor to:
receive a reword command (Kim, Figs. 22A-B & 23A-C, paragraphs [0277]-[0290], show and discuss “Referring to FIG. 22A, the device 100 may display a recommended reply message. In this case, the device 100 may display a recommended reply message in an informal style.” ( [0277]), “The device 100 may also display a toggle button 2210 for changing a recommended reply message from a formal style to an informal style or vice versa” ( [0278]), “Referring to FIG. 22B, upon receiving a user input of selecting the toggle button 2210, the device 100 may change the recommended reply message from an informal style to a formal style” ( [0279]), which means receive a user input of selecting the toggle button for changing recommended reply messages from a formal style to an informal style or from an informal style to a formal style); and
responsive to receiving the reword command, obtain a second plurality of sentences from the communication engine, the second plurality of sentences generated based on the communication style of the user and the communication context, wherein the second plurality of sentences is different from the first plurality of sentences (Kim, Figs. 22A-B & 23A-C, paragraphs [0277]-[0290], show and discuss “Referring to FIG. 22A, the device 100 may display a recommended reply message. In this case, the device 100 may display a recommended reply message in an informal style.” (paragraph [0277]), “The device 100 may also display a toggle button 2210 for changing a recommended reply message from a formal style to an informal style or vice versa” (paragraph [0278]), “Referring to FIG. 22B, upon receiving a user input of selecting the toggle button 2210, the device 100 may change the recommended reply message from an informal style to a formal style” (paragraph [0279]), “For example, the device 100 may store recommended reply messages both in formal styles and informal styles with respect to the same reply intention. Accordingly, the device 100 may delete a recommended reply message in a formal style and display a recommended reply message in an informal style according to the same reply intention (paragraph [0280]), which means in response to receiving the user input of selecting the toggle button, changing recommended reply messages from a formal style such as  "why do you ask?", "I'm working", "I'm a little busy", "is something wrong?", and "I don't know" (paragraph [0114]]) to an informal style such as “"wy?", "working", "bzzy", "sup?", and "dunno" (paragraph [0115]), or from an informal style to a formal style).
As per dependent Claim 14, Kim teaches wherein the instructions further comprise instructions that when executed by the processor cause the processor to:
receive, from the communication engine, a plurality of information packages generated based on the communication context and the communication style of the user (Kim, discuss “Referring to FIG. 1, upon receiving the message, a device 100 may provide a user interface (UI) required to input the reply message” (paragraph [0062]), “For example, when a message 10 of "Do you know phone number of Amy?" is received, the device 100 may provide a UI for inputting a phone number. The UI for inputting a phone number may include a contact list stored in the device 100” (paragraph [0063]), “The device 100 may display a menu 20 of "select from contact list", and when a user input of selecting the menu 20 is received, the device 100 may display a list of names stored in the contact list. Upon receiving a user input of selecting one of the names, the device 100 may transmit a phone number of the selected name to a device of a sender” (paragraph [0064]), “The device 100 may also display a recommended reply message regarding the message. Upon receiving the message 10, the device 100 may analyze the message 10 to determine that a sending intention of a sender is to ask for a phone number, and recommend "why?" 40 and "I don't know" 30 as reply messages” (paragraph [0065]), which means receive different options for recommended reply messages including a menu to select a contact from a contact list and other messages such as “why?”, “I don’t know”, etc.); and
make the plurality of information packages available for selection by the user at the user interface as the input to the communication medium (Kim, Figs. 1, 6A-B & 9A-B, discuss “For example, when a message 10 of "Do you know phone number of Amy?" is received, the device 100 may provide a UI for inputting a phone number. The UI for inputting a phone number may include a contact list stored in the device 100” (paragraph [0063]), “The device 100 may display a menu 20 of "select from contact list", and when a user input of selecting the menu 20 is received, the device 100 may display a list of names stored in the contact list. Upon receiving a user input of selecting one of the names, the device 100 may transmit a phone number of the selected name to a device of a sender” (paragraph [0064]), “Referring to FIG. 6A, the device 100 may receive a message 610 of "when do we meet?". Upon receiving the message 610, the device 100 may display the message 610, a menu 620 for selecting a date and a time, and at least one recommended reply message 630” (paragraph [0150], “Referring to FIG. 6B, upon receiving a user input of selecting the menu 620, the device 100 may display a UI for selecting a date and a time. For example, the device 100 may display a calendar image 640 including a date when the user checked the message 610. In this case, the calendar image 640 may include a month and a day when the user input of selecting the menu 620 is received. The device 100 may receive a user input of selecting a date in the calendar image 640” (paragraph [0154]), “Referring to FIG. 9A, the device 100 may receive a message 910 of "where do you want to meet?". Upon receiving the message 910, the device 100 may display the message 910, a menu 920 for selecting a place, and at least one recommended reply message 930” (paragraph [0171]), “Referring to FIG. 9B, the device 100 may display a UI for providing a function of selecting a place, upon receiving a user input of selecting the menu 920. For example, the UI for providing a function of selecting a place may include a map image. In this case, the device 100 may display a map around a place the device 100 is located. The device 100 may display a map around a place where messages are pre-exchanged between a sender and the user.” (paragraph [0175]), which means display different UI functions for recommended reply messages to the user over the user interface for selecting data to be included in a reply message).
As per dependent Claim 15, Kim teaches wherein the plurality of information packages comprise an information package selected from the group consisting of: an event from a calendar application, a location from a mapping application, and a contact from a contacts application (Figs. 1, 6A-B & 9A-B, discuss “For example, when a message 10 of "Do you know phone number of Amy?" is received, the device 100 may provide a UI for inputting a phone number. The UI for inputting a phone number may include a contact list stored in the device 100” (paragraph [0063]), “The device 100 may display a menu 20 of "select from contact list", and when a user input of selecting the menu 20 is received, the device 100 may display a list of names stored in the contact list. Upon receiving a user input of selecting one of the names, the device 100 may transmit a phone number of the selected name to a device of a sender” (paragraph [0064]), “Referring to FIG. 6A, the device 100 may receive a message 610 of "when do we meet?". Upon receiving the message 610, the device 100 may display the message 610, a menu 620 for selecting a date and a time, and at least one recommended reply message 630” (paragraph [0150], “Referring to FIG. 6B, upon receiving a user input of selecting the menu 620, the device 100 may display a UI for selecting a date and a time. For example, the device 100 may display a calendar image 640 including a date when the user checked the message 610. In this case, the calendar image 640 may include a month and a day when the user input of selecting the menu 620 is received. The device 100 may receive a user input of selecting a date in the calendar image 640” (paragraph [0154]), “Referring to FIG. 9A, the device 100 may receive a message 910 of "where do you want to meet?". Upon receiving the message 910, the device 100 may display the message 910, a menu 920 for selecting a place, and at least one recommended reply message 930” (paragraph [0171]), “Referring to FIG. 9B, the device 100 may display a UI for providing a function of selecting a place, upon receiving a user input of selecting the menu 920. For example, the UI for providing a function of selecting a place may include a map image. In this case, the device 100 may display a map around a place the device 100 is located. The device 100 may display a map around a place where messages are pre-exchanged between a sender and the user.” (paragraph [0175]), which means different UI functions comprise a function selected from a calendar image, a map image, and a contact list, which is similar or equivalent to the plurality of information packages comprise an information package selected from the group consisting of: an event from a calendar application, a location from a mapping application, and a contact from a contacts application).

As per independent Claim 16, Kim teaches a method comprising:
obtaining a first plurality of sentences from a communication engine, the first plurality of sentences matching a communication style in a current communication context based on a communication model, the current communication context comprising a communication medium (Figs. 22A-B & 23A-C, paragraphs [0277]-[0290], show and discuss “In this case, the device 100 may analyze a context of a user and determine a recommended reply message based on the analyzed context. For example, when the message is received and the user is driving, the device 100 may display "I'm driving" as a recommended reply message” (paragraph [0066]), “The device 100 may also display a recommended reply message based on a reply message pre-transmitted by the user with respect to a message having the same sending intention as the received message. For example, when a message asking about a plan is received, and a reply message mostly sent by the user is a message meaning that the user is busy, the device 100 may display "I'm busy" as a recommended reply message upon receiving the message asking about a plan” (paragraph [0067]), “Upon determining at least one reply intention, the reply searcher 232 may obtain a recommended reply message corresponding to the at least one reply intention from the corpus database 236. In this case, the reply searcher 232 may determine whether a received message is formal and whether to be formal in a reply message based on a relationship between the user and a sender, and obtain different recommended reply messages based on formality” (paragraph [0100]), “For example, when the user has a habit of adding "babe" at the end of a sentence in messages exchanged with a sender, and a recommended reply message is "how about a movie?", the reply sentence generator 234 may change "how about a movie?" to "how about a movie, babe?"” (paragraph [0102]), which means obtain different recommended reply messages based on analyzed context of the user and a relationship between the user and the sender);
current communication context being associated with a communication medium (0066, discuss “In this case, the device 100 may analyze a context of a user and determine a recommended reply message based on the analyzed context. For example, when the message is received and the user is driving, the device 100 may display "I'm driving" as a recommended reply message” (paragraph [0066]), “The device 100 may also display a recommended reply message based on a reply message pre-transmitted by the user with respect to a message having the same sending intention as the received message. For example, when a message asking about a plan is received, and a reply message mostly sent by the user is a message meaning that the user is busy, the device 100 may display "I'm busy" as a recommended reply message upon receiving the message asking about a plan” (paragraph [0067]), which means receiving a message from a sender to the user regarding the current communication);
the current communications context being determined based on at least one of: cultural context data or a current place in a conversation (FIG 21A-C; 0266-0275: discloses the use of reference time in determining a recommended response based on the place of the conversation. The user receives a message 2110 asking about the user’s location. The user sends a response. FIG 5 discloses the steps for performed in providing a recommended response to the user in regards to incoming message 2110. Within a set reference time, the user receives another message 2120 asking about a place to eat. The device determines messages 2110 and 2120 are associated with each other and determines recommend reply messages for the user that involves the user’s location and places to eat based on the user’s location.)
making the first plurality of sentences available for selection by a user over a user interface (Fig. 6A, show and discuss “Even if messages having the same sending intention are received, the user may transmit reply messages having different reply intentions according to a context of the user. For example, when a message asking whether the user is busy is received while the user is exercising, the user may transmit a reply message indicating that the user is not busy, whereas when a message asking whether the user is busy is received while the user is driving, the user may transmit a replay message indicating that the user is busy. Accordingly, the device 100 may display different recommended reply messages even when messages having the same sending intention are received, based on reply messages transmitted by the user according to a context of the user” (paragraph [0068]), “Upon determining at least one reply intention, the reply searcher 232 may obtain a recommended reply message corresponding to the at least one reply intention from the corpus database 236. In this case, the reply searcher 232 may determine whether a received message is formal and whether to be formal in a reply message based on a relationship between the user and a sender, and obtain different recommended reply messages based on formality” (paragraph [0100]), “For example, when the user has a habit of adding "babe" at the end of a sentence in messages exchanged with a sender, and a recommended reply message is "how about a movie?", the reply sentence generator 234 may change "how about a movie?" to "how about a movie, babe?"” (paragraph [0102]), “Referring to FIG. 6A, the device 100 may receive a message 610 of "when do we meet?". Upon receiving the message 610, the device 100 may display the message 610, a menu 620 for selecting a date and a time, and at least one recommended reply message 630” (paragraph [0150]), “Upon receiving the message 610, the device 100 may determine that a message type of the message 610 is a short-answer type based on an interrogative "when" indicating time and a punctuation mark "?" indicating an interrogative sentence, and determine that a category of the message 610 is a date and a time” (paragraph [0151]), “When it is determined that the message type is a short-answer type and the category is date and time, the device 100 may determine "I don't know" and "anytime is fine" as the recommended reply messages 630. "I don't know" and "anytime is fine" may be recommended reply messages pre-stored in the device 100 according to a case where a message type is a short-answer type and a category is a date or a time” (paragraph [0152]),  which means displaying recommended reply messages to the user over the user interface for selecting data to be included in a reply message to the question message (Abstract));
receiving a selection of a sentence of the first plurality of sentences over the user interface (Figs. 30A-B, show and discuss “Referring to FIG. 30A, the device 100 may receive a message "want to drink some coffee later at 3:00?" (paragraph [0338]), “Upon receiving a user input of checking the message, the device 100 may display, as first recommended reply messages 3010, "yes, let's meet at 3:00", "coffee sounds good", "I don't have time", and "I'll call you later". Also, upon receiving a user input of checking the message, the device 100 may determine a context of the user. For example, the device 100 may determine, as contexts of the user, exercising as an activity, Empire State Building as a place, and study at 3:00 as a schedule” (paragraph [[0339]),” Referring to FIG. 30B, the device 100 may receive user inputs of selecting one of the first recommended reply messages 3010 and selecting at least one of the contexts 3020” (paragraph [0341]), which means receive user inputs of selecting one of the first recommended reply messages, which is similar or equivalent to receiving a selection of a sentence of the first plurality of sentences over the user interface);
receiving a reword command from the user over the user interface (Figs. 22A-B & 23A-C, paragraphs [0277]-[0290], show and discuss “Referring to FIG. 22A, the device 100 may display a recommended reply message. In this case, the device 100 may display a recommended reply message in an informal style.” (paragraph [0277]), “The device 100 may also display a toggle button 2210 for changing a recommended reply message from a formal style to an informal style or vice versa” (paragraph [0278]), “Referring to FIG. 22B, upon receiving a user input of selecting the toggle button 2210, the device 100 may change the recommended reply message from an informal style to a formal style” (paragraph [0279]), which means receiving a user input of selecting the toggle button for changing recommended reply messages from a formal style to an informal style or from an informal style to a formal style, which is similar or equivalent to receiving a reword command from the user over the user interface);
responsive to receiving the reword command, obtaining a second plurality of sentences based on the selected sentence from the communication engine, the second plurality of sentences matching the communication style in the current communication context based on the communication model and at least one of the second plurality of sentences being different from the sentences of the first plurality of sentences (Figs. 22A-B & 23A-C, paragraphs [0277]-[0290], show and discuss “Referring to FIG. 22A, the device 100 may display a recommended reply message. In this case, the device 100 may display a recommended reply message in an informal style.” (paragraph [0277]), “The device 100 may also display a toggle button 2210 for changing a recommended reply message from a formal style to an informal style or vice versa” (paragraph [0278]), “Referring to FIG. 22B, upon receiving a user input of selecting the toggle button 2210, the device 100 may change the recommended reply message from an informal style to a formal style” (paragraph [0279]), “For example, the device 100 may store recommended reply messages both in formal styles and informal styles with respect to the same reply intention. Accordingly, the device 100 may delete a recommended reply message in a formal style and display a recommended reply message in an informal style according to the same reply intention (paragraph [0280]), which means in response to receiving the user input of selecting the toggle button, changing recommended reply messages from a formal style to an informal style or from an informal style to a formal style); and
making the second plurality of sentences available for selection by the user over the user interface ( Figs. 22A-B & 23A-C, paragraphs [0277]-[0290], show and discuss “Referring to FIG. 22A, the device 100 may display a recommended reply message. In this case, the device 100 may display a recommended reply message in an informal style.” (paragraph [0277]), “The device 100 may also display a toggle button 2210 for changing a recommended reply message from a formal style to an informal style or vice versa” (paragraph [0278]), “Referring to FIG. 22B, upon receiving a user input of selecting the toggle button 2210, the device 100 may change the recommended reply message from an informal style to a formal style” (paragraph [0279]), “For example, the device 100 may store recommended reply messages both in formal styles and informal styles with respect to the same reply intention. Accordingly, the device 100 may delete a recommended reply message in a formal style and display a recommended reply message in an informal style according to the same reply intention (paragraph [0280]), which means displaying the recommended reply messages for user selection in a formal style or informal style based on the user input of selecting the toggle button, which is similar or equivalent to making the second plurality of sentences available for selection by the user over the user interface).
Furthermore, Kim discloses generating a syntax model for the user and using the syntax model when generating a reply message to a received message. Kim describes generating reply sentences in specific styles and also changing the style of a response by a user (0284: recommended reply messages may include a basic style, a friendly style, a cool style, and a user’s style) Kim also discloses that styles may be selected by the user (0288-0290). It is noted that while Kim does explicitly define the term “style”, examples of styles are given of adding an honorific form to sentences to indicate a formal style (0281), choosing specific words (Kim 0115, 0287) (changing “yes” to “yup’’), and adding emoticons at the end of sentences when that is a characteristic style of the user (Kim 0290). Kim discloses that different styles may be used for a reply message, such as the user’s style, a friendly style, a cool style, etc. (Kim 0284). In essence, a style is the “voice” of the writer, such as a friendly voice, a cool voice, or an informal voice.
Applicant’s Specification expressly discloses “voice” as an example of data used to formulate the syntax model (0053 of App. spec: “passive voice, active voice’). It is implicit in using a specific voice to reply to a message that not only word choice would be considered, but also the arrangement of the specific words in the sentence, such as structuring a sentence to add an emoticon at the end of it (Kim 0290). Table 5 of Kim (0096) gives examples of formal and informal replies to the same message which illustrate this point:
For a reply asking “who,” the informal reply can be “Who?” and the formal reply can be “Who are you?” Kim § 96, Table 5. In this example, the formal reply ends with “you,” which is a pronoun, while the informal style uses a different sentence structure that lacks the pronoun at the end, indicating informality in the user’s voice. For a reply asking a location, the informal reply can be “In XX,” while the formal reply can be “It is in XX.” (Table 5). In this example, the informal reply lacks the noun “it” at the sentence’s beginning and has a different sentence syntactical structure than the formal reply which uses a noun and verb at its beginning.
It is therefore reasonably understood by one of ordinary skill in the art that the use of style in Kim evokes a syntax model to formulate a reply. When a style is selected by a user, the reply message will employ different sentence structures depending upon the user’s choice of style/voice.” Kim discloses “determin[ing] by the morphologic/syntactic analyzer 214, a named entity, a sending intention, formality, and emotion of a sender, and determine a reply type.” Kim § 80. Thus, Kim determines the formality of a reply using a syntax analyzer, providing additional evidence that whether a reply is generated in a formal or informal voice reflects the syntax of it.
Therefore, Kim’s disclosure about selecting a style and responding in the selected style, reasonably suggests to one of ordinary skill in the art, and makes obvious, utilizing a syntax model to generate the reply sentences by choosing sentence structures (Table 5) that reflect the specific writing style. 
Equating “style” with “syntax” is also consistent with Applicant’s disclosure which teaches that “communication model input data 110 can include information regarding or indicative of a specific style or pattern of communication, including information regarding grammar, syntax, vocabulary, and other info.” Spec. 34 (emphasis added). In other words, “style” includes “syntax.” Thus, Kim discloses generating a syntax model for the user and using the syntax model when generating a reply message to a received message.
In “obtaining a first plurality of sentences” above, Kim does not specifically teach a communication model having a diction model and a syntax model.
However, Mulvey teaches obtaining a first plurality of sentences from a communication engine, the first plurality of sentences matching a communication style in a current communication context based on a communication model having a diction model and a syntax model, the current communication context comprising a communication medium (Mulvey, paragraphs [0028]-[0030], discuss obtaining a first alphanumeric information from the adaptive input recognition and prediction engine (paragraph [0029]), the first alphanumeric information matching a current context information based on the personal context model having a personal language model that includes words and word sequences (diction model) and correlations between the words and their usage (syntax model) of the user, the current context information comprising a communication medium (paragraph [0028]))
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having in “obtaining a first plurality of sentences” above, a communication model having a diction model and a syntax model as suggested by Mulvey into Kim’s system because both systems predict a user’s intended message or alphanumeric information based on a user context.  The combination would enable Kim’s system to generate a personal context model that correlates various examples of user context against a unique personal language model for the user as Mulvey suggested in the Abstract.

As per dependent Claim 17, Kim teaches wherein the communication style is a communication style of the user (Figs. 22A-B & 23A-C, paragraphs [0277]-[0290], show and discuss “Referring to FIG. 22A, the device 100 may display a recommended reply message. In this case, the device 100 may display a recommended reply message in an informal style.” (paragraph [0277]), “The device 100 may also display a toggle button 2210 for changing a recommended reply message from a formal style to an informal style or vice versa” (paragraph [0278]), “Referring to FIG. 22B, upon receiving a user input of selecting the toggle button 2210, the device 100 may change the recommended reply message from an informal style to a formal style” (paragraph [0279]), “For example, the device 100 may store recommended reply messages both in formal styles and informal styles with respect to the same reply intention. Accordingly, the device 100 may delete a recommended reply message in a formal style and display a recommended reply message in an informal style according to the same reply intention (paragraph [0280]), which means displaying the recommended reply messages in a formal style or informal style based on the user input of selecting the toggle button); and wherein the communication model is a communication model of the user (Kim, Figs. 22A-B & 23A-C, paragraphs [0277]-[0290], show and discuss “Referring to FIG. 22A, the device 100 may display a recommended reply message. In this case, the device 100 may display a recommended reply message in an informal style.” (paragraph [0277]), “The device 100 may also display a toggle button 2210 for changing a recommended reply message from a formal style to an informal style or vice versa” (paragraph [0278]), “Referring to FIG. 22B, upon receiving a user input of selecting the toggle button 2210, the device 100 may change the recommended reply message from an informal style to a formal style” (paragraph [0279]), “For example, the device 100 may store recommended reply messages both in formal styles and informal styles with respect to the same reply intention. Accordingly, the device 100 may delete a recommended reply message in a formal style and display a recommended reply message in an informal style according to the same reply intention (paragraph [0280]), which means displaying the recommended reply messages in a formal style or informal style based on the user input of selecting the toggle button).
As per dependent Claim 18, based on the rejection of Claim 16 and the rationale incorporated, Mulvey teaches further comprising: 
receiving a selection of a communication model other than a current communication model ([0025], discuss receiving a selection of a previously or modified personal context model other than a current personal context model); and
setting the communication style to an alternate communication style modeled by the communication model other than the current communication model [0025], discuss facilitating additional material relates to the user himself by the previously or modified personal context model other than the current personal context model); and
setting the communication model to the communication model other than the current communication model ([0025], discuss facilitating the previously or modified personal context model other than the current personal context model).

As per dependent Claim 19, based on the rejection of Claim 16 and the rationale incorporated, Mulvey teaches further comprising: 
receiving a selection of a word entry input selector ( [0023], [0029], discuss in response to receiving a word input); and
responsive to receiving the selection of the word entry input selector, making a first plurality of words available for selection by the user at the user interface, the first plurality of words matching the communication style in the current communication context based on the communication model ([0022]-[0024], [0028]-[0030], discuss in response to receiving the word input, presenting a first alphanumeric information for acceptance by the user (paragraphs [0030]-[0032]), the first alphanumeric information with respect to the current user context based on the personal context model).
As per dependent Claim 20, Claim 20 recites similar limitations as in Claim 12 and is rejected under similar rationale.
As per dependent Claim 21, the rejection of Claim 1 is incorporated and furthermore Kim and Mulvey do not specifically teach wherein the syntax model data describes how syntax of a communication is formulated based on the use of syntax by the user, wherein the syntax model data includes data regarding use of: split infinitives, passive voice, active voice, subjunctive, prepositions at a sentence’s end, double negatives, dangling modifiers, double modals, double copula, conjunctions at a sentence’s beginning, appositive phrases, or parentheticals; and wherein the diction model data describes the selection and use of words, including the use of slang, jargon, profanity, words common to particular regional dialects, or words common to particular activity-group dialects.
However, Mulvey, paragraphs [0022]-[0024], discuss the personal context model includes correlations between the words and their usage with a variety of user context (syntax model); and the personal language model that includes words and word sequences that are relatively likely to be used by the particular user (diction model).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have interpreted and utilized either “the syntax model data describes how syntax of a communication is formulated based on the use of syntax by the user, wherein the syntax model data includes data regarding use of: split infinitives, passive voice, active voice, subjunctive, prepositions at a sentence’s end, double negatives, dangling modifiers, double modals, double copula, conjunctions at a sentence’s beginning, appositive phrases, or parentheticals; and wherein the diction model data describes the selection and use of words, including the use of slang, jargon, profanity, words common to particular regional dialects, or words common to particular activity-group dialects” taught by Applicant, or “the personal context model includes correlations between the words and their usage with a variety of user context (syntax model); and the personal language model that includes words and word sequences that are relatively likely to be used by the particular user (diction model)” taught by Mulvey, and the outcome result of generating a user communication model or a personal context model to provide/present predicted/intended messages or alphanumeric information based on the user personal context/style would have been the same. See Case KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
As per dependent Claim 22, based on the rejection of Claim 1 and 5 and the rationale incorporated, Mulvey discuss the previously or modified personal context model other than the current personal context model having a standard language model for a culture different from that of the user; or the previously or modified personal context model other than the current personal context model having a standard language model for a profession different from that of the user. (0025)

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
On page 8, in regards to the 103 rejection of the independent claims , Applicant merely states that none of the reference teach the added limitation, “obtaining data regarding a current communication context of a communication of the user, the current communication context being determined based on at least one of: cultural context data or a current place  in a conversation”. However, the Examiner disagrees. 
In response, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In addition, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. After consideration of the amendments of the claims, the Examiner respectfully states the amendments to the claims 1, 13, and 20 do not overcome the cited art and respectfully direct the Applicant to the rejection explained above for the reasons why the claim remains rejected under the same grounds of rejection.

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177